Citation Nr: 1135961	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-30 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from December 2006 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board recognizes that the Veteran's first claim listed above was initially characterized as service connection for depression.  The record shows that the Veteran has been diagnosed with PTSD, major depressive disorder, and depressive disorder not otherwise specified.  Claims for service connection for one psychiatric disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).  Accordingly, the Board finds that the psychiatric issue on appeal is most appropriately characterized as shown above.

The issue of entitlement to service connection for sinusitis is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's psychiatric disability, diagnosed as major depressive disorder, is related to her active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a psychiatric disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 3.303 (2010).

Service connection for some disorders, including psychoses, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  38 C.F.R. § 4.125 (2010).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  38 C.F.R. § 4.125(a) (2010).

Service connection for PTSD requires medical evidence diagnosing the condition under the criteria of DSM-IV in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010); 38 U.S.C.A. § 1154(b) (West 2002).

When the evidence does not establish that a Veteran is a combat Veteran, her assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, her alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2010); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (197); Doran v. Brown, 6 Vet. App. 283 (1994).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the rule amends 38 C.F.R. § 3.304(f)(3), which now provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

In this case, the Veteran does not specifically contend, and the competent evidence of record does not otherwise show, that she engaged in combat with the enemy during her service.  Accordingly, any alleged stressor must be verified.  38 C.F.R. § 3.304(f) (2010).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an Veteran's uncorroborated account of her active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran, in written statements, asserts that she developed a depressive disorder and PTSD as a result of chronic sexual harassment and verbal abuse that she experienced during active duty service while stationed in Germany.  Specifically, she contends that a superior officer made sexual advances towards her and, when she refused him, he harassed and verbally abused her, assigned her to duties such as mopping and sweeping while other soldiers were receiving training, and denied her promotions.  She has also reported an incident of physical assault by another soldier during a game of basketball in service during which she was punched in the face and in the chest.  The Veteran maintains that, as a result of her experiences, she began to withdraw and isolate in service and became very angry and distraught.  She further maintains that in-service mistreatment cost her not only a military career, but also marriage, as she was unable to trust men following her experience.  The Veteran asserts that she reported the misconduct and an investigation was initiated.  She reports that, eventually, she requested and was granted a transfer to another unit.

At the outset, the Board acknowledges that, in claims for PTSD based on personal assault, the special provisions set forth under the VA Adjudication Procedure Manual M21-1 (M21- 1), Part III (Feb. 20, 1996) must be considered.  38 C.F.R. § 3.304(f)(4) (2010); Patton v. West, 12 Vet. App. 272 (1999) (holding that certain special M-21 manual evidentiary procedures apply in PTSD personal assault cases). VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(4) (2010).

In this case, the Board observes that the RO has not sent the Veteran correspondence regarding her PTSD claim of the specific provisions pertaining to PTSD claims based on personal assault.  38 C.F.R. § 3.304(f)(4) (2010).  However, despite her report of a single incidence of physical assault in service, the Veteran has not contended that her PTSD arose from this incident, but rather from harassment, verbal abuse, and other forms of mistreatment that did not involve actual or threatened physical contact.  Consequently, the Board finds that the provisions of 38 C.F.R. § 3.304(f)(4) are not for application and that no further notice is needed prior to the adjudication of the Veteran's claim.

The Veteran's service medical records show treatment for depression in February and March 1981 while the Veteran was stationed in Germany.  Initial treatment notes dated in February 1981 indicate that the Veteran was unable to give any cause for her depression.  In March 1981 treatment notes, a "situational problem" was indicated, although the specific nature of the problem was not identified in the record.  Personnel records show that the Veteran was transferred to another unit in January 1982 and was awarded a Good Conduct Medal four months after her transfer.  The Veteran did not undergo a separation examination.  However, a May 1985 reserve service examination did not reveal any complaints or diagnoses related to depression or excessive worry.

Thereafter, the record shows that the Veteran began receiving VA treatment for psychiatric problems in 2006.  VA treatment records from 2006 to the present show diagnoses to include major depressive disorder (MDD), dysthymia, and PTSD.  In December 2006, the Veteran complained of poor sleep, nightmares, irritability, lack of sexual interest, and little to no social life.  She reported that she had spent three years in the Army and that she had wanted a military career.  However, her plan was ruined by sexual advances and "sabotage" of her career by her senior non-commissioned officer (NCO).  She reported that he made sexual advances toward her and when she refused, he sabotaged her career.  She was honorably discharged and did not reenlist.  Based on that interview, a VA psychiatrist diagnosed MDD, noting "[c]hronic depression caused by MST [military sexual trauma] in the service."

Subsequent VA records show ongoing treatment for "dysthymia and MST/sexual harassment."  The Veteran continued to report on the mistreatment she experienced in service, to include derogatory comments regarding a woman's place in the military and being forced to perform "inferior duties."  In January 2007, she again indicated that she had wanted a military career, as her two brothers and her father had, but as a result of her experience, she did not reenlist.  She reported depression, difficulty sleeping, marked social isolation, low self-esteem and confidence, feelings of failure, and an impaired ability to trust people, men in particular.  In June 2007, the Veteran reported that she left the military feeling like a failure and like "something was broken inside."  In November 2007 and June 2009, the Veteran discussed being physically assaulted in service during a game of basketball.  In December 2007, the Veteran's treating VA psychologist noted that the Veteran was experiencing increased depression related to an anniversary reaction to the sexual harassment and mistreatment she experienced in Germany.  The Board also observes that a diagnosis of PTSD due to MST was made by a VA psychiatrist in June 2009, although it appears that diagnosis was based on an inaccurate history of military sexual assault in service.
The Veteran was afforded a VA examination in April 2010.  The examiner diagnosed MDD.  The examiner noted that the Veteran was unemployed and had very little social support.  In discussing the Veteran's service experiences, the examiner indicated that the Veteran was treated in a rather punitive way in service after having turned down her NCO, who wanted a personal relationship.  The examiner noted that the Veteran was harassed by some fellow soldiers who said such things as "women should not be in the Army."  The examiner noted that, in discussions with her psychologist, it was indicated that the Veteran had not had a traumatic event, but rather had a negative normal lifestyle event that had impacted her life at the time.  The examiner then stated that to address the etiology of the Veteran's current depression would be mere speculation and observed that neither the Veteran's psychiatrist nor psychologist attempted to determine etiology.  However, considering the timeframe of the Veteran's discharge from service and when she first sought treatment, the examiner opined that it was highly likely that her current depression was due to something other than the events that took place during service.  Therefore, the examiner concluded, it was less likely as not that the Veteran's current depression was due to circumstances that took place while she was in the service.
 
An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  While the Board may not ignore the opinion of a physician, it is certainly free to discount the credibility of that physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the negative April 2010 opinion carries less persuasive value or probative weight.  There is no indication from the examination report that the examiner was a psychiatrist or a psychologist, or is otherwise specialized in psychiatry or psychology.  That weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Additionally, the examiner relied on the absence of medical evidence showing treatment for depression until 2006 to form the negative opinion.  The opinion does not account for the evidence of in-service manifestation of depression and the notation of situational problems in the service records.  Nor does it adequately consider the Veteran's competent lay statements regarding continuity of symptomatology or address the positive medical evidence provided by the VA psychiatrist and VA psychologist linking the Veteran's current depressive symptoms to in-service events.  Among the factors for assessing the probative value of a medical opinion is the thoroughness and detail of the physician's opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, although an opinion was ultimately provided, the examiner first indicated that an etiology opinion would be speculative in nature.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical opinions employing the phrase may or may not are speculative); Swann v. Brown, 5 Vet. App. 229 (1993).  

In contrast, the Board finds the Veteran's service medical records and personnel records showing that emotional problems manifested in service to be probative and persuasive.  The Veteran's service medical records document in-service manifestation of and treatment for depression.   In addition, the notation of a "situational problem" in those records, combined with the evidence of a unit transfer in service, lends credibility to the Veteran's claims of harassment.  Rucker v. Brown, 10 Vet. App. 67 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Such in-service findings have been linked to a current diagnosis of depression by two VA mental health providers, one in December 2006 and another in December 2007.

In addition, the Veteran has provided competent lay evidence of continuity of symptomatology.  The Veteran can attest to factual matters of which she had first-hand knowledge, such as experiencing depression in and since service.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21. Vet. App. 303 (2007).  The Board finds that the Veteran's testimony is credible evidence of continuity of depression that first manifested in service.

Lastly, the Board finds persuasive the positive medical evidence provided by the VA psychiatrist and the VA psychologist in December 2006 and December 2007, as their findings and conclusions were based on medical expertise, continuing treatment of the Veteran, and statements made by the Veteran in furtherance of treatment.

Based on the evidence above, the Board finds that the positive and negative evidence is at least in equipoise.  Reasonable doubt has been resolved in the Veteran's favor and the Board finds that service connection for a psychiatric disorder, diagnosed as depressive disorder, is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as depressive disorder, is granted.
REMAND

Additional development is needed prior to the disposition of the Veteran's claim for service connection for sinusitis.

In statements dated in January 2009 and May 2009, the Veteran set forth a claim of entitlement to service connection for sinusitis.  She indicated that she had recently started receiving treatment for the condition, but did not elaborate on her specific contentions regarding any basis for entitlement.  In an April 2011 statement, the Veteran's attorney clarified that the Veteran reported experiencing problems with her sinuses while she was stationed at Fort Bliss, Texas.

Service medical records are negative for any complaints or clinical findings of sinusitis.  In October 1980, the Veteran complained of a left ear ache and was diagnosed with otitis.  In April 1981 the Veteran complained of a sore throat and was assessed with viral pharyngitis.  The Veteran was not given a separation examination.  However, a reserve service examination in May 1985 was negative for complaints or diagnoses related to sinus problems, allergies, colds, and headaches.

Post-service VA treatment records show that during the Veteran's initial visit to the VA in September 2006, she reported a history of allergic rhinitis and was noted to be taking sinus medications.  In April 2007, the Veteran complained of a stuffy nose and sinus congestion on and off for a couple of months.  In December 2008, the Veteran complained of draining sinuses for two weeks and objective tenderness in the maxillary area was noted.  Sinusitis and allergic rhinitis were diagnosed.  In May 2009, the Veteran complained of worsening allergies for the last two to three months, a stuffy nose, congestion, and headaches.  Allergic rhinitis was diagnosed, and the same month, an electrocardiogram (EKG) revealed ethmoidal sinusitis and a polyp or mucocele in the right maxillary sinus.  A September 2009 VA psychiatry note references a sinus surgery that was performed earlier that month.  However, in December 2009, the Veteran again complained of sinus pressure and in July 2010, she reported a sinus headache that was relieved with Etodolac and a nasal spray.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining VA examination).

The Veteran has not yet been provided an examination to address the etiology of her currently diagnosed sinusitis.  Although the Veteran is competent to report the onset of sinus symptomatology during service, and the continuity of symptoms after service, she is not competent to diagnose or to relate any current sinus disability to her active service.  Accordingly, the Board finds that a VA examination is necessary in order to fairly decide her claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, it appears that service medical records and VA medical records may be outstanding.  In her April 2011 statement, the Veteran reported treatment for her sinuses at an Army hospital at Fort Bliss, Texas.  In addition, VA medical records reference a sinus surgery in November 2009 and follow-up treatment for which no records have been associated.  It is unclear whether that treatment was private or through the VA.  Nevertheless, because the Veteran has put VA on notice that such records exist, and because those records would be pertinent to the Veteran's claim for service connection, they should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the Veteran should be asked to identify any provider that treated her for her sinus disability and, if necessary, complete authorization for the release of those medical records.

Finally, it appears that the Veteran's April 2011 statement that accompanied her attorney's April 2011 argument was submitted to the Board without a waiver of initial consideration of this evidence by the RO.  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has reviewed the Veteran's April 2011 statement, it has done so solely for the purpose of facilitating development of the claim on remand.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the issue of service connection for a sinus disability should be reviewed with consideration of all evidence received since the last RO adjudication.
 
Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder any service medical records showing treatment at the Army hospital at Fort Bliss, Texas from June 1969 to July 1969, and from February 1982 to June 1982.  

2. Obtain and associate with the claims folder all medical records from the Central Alabama Veterans Health Care System West Campus.

3. After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom she received treatment in relation to her sinus disability.  All attempts to obtain those records should be noted in the claims folder, and the Veteran and her attorney should be notified of any unsuccessful efforts. 

4. After the above development has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any current sinus disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which are negative for sinus treatment but show a diagnosis of viral pharyngitis in April 1981 and the May 1985 reserve service examination, which was negative for findings of sinus problems, allergies, colds, and headaches.  The examiner must also consider the Veteran's lay statements regarding a continuity of symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should state whether it is it at least as likely as not (50 percent probability or greater) that any current sinus disability first manifested in service or is otherwise related to any aspect of the Veteran's active military service. 

5. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


